Per Curiam. In our original opinion handed down April 2, 1980, we directed this case be remanded. The circuit court judgment was in favor of the defendant-appellee on the claim and the counterclaim. Our reversal is only of the judgment on the counterclaim, thus only the counterclaim need be retried upon remand. The judgment on the claim of the plaintiff-appellant and in favor of the defendant-appellee is affirmed. Our original opinion is amended to recite that the case is affirmed in part and reversed in part and remanded.